Citation Nr: 1740562	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-33 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as due to his kidney disorder.

3.  Entitlement to service connection for a right eye disability, to include as due to his hypertension


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1968 to October 1970.  His decorations include the Vietnam Service Medal. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from August 2012 (hypertension and kidney disorder) and September 2012 (right eye disability) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran's substantive appeal for his right eye disability did not include a request for a Board hearing.  The substantive appeal noted that the Veteran's right eye disability was due to his hypertension, and argued that he was entitled to service connection for hypertension.  The RO found that this constituted a notice of disagreement for the issue of entitlement to service connection for hypertension.  The Board could not find a notice of disagreement for the issue of entitlement to service connection for a kidney disorder.  The March 2015 statement of the case (SOC) listed the December 2013 substantive appeal as the only notice of disagreement date.  As the SOC contained both issues, and the Veteran submitted a timely substantive appeal, the Board considers all three issues on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Veteran did not request a Board hearing on his December 2013 substantive appeal for the issue of entitlement to service connection for a right eye disability, he did request a Board videoconference hearing on his June 2015 substantive appeal for the issues of hypertension and kidney disorder.  As noted above, the Veteran's claims are all intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

On his June 2015 substantive appeal the Veteran argued that his Agent Orange exposure resulted in his kidney disease, which later caused him to be diagnosed with hypertension.  Regarding his right eye disability, the Veteran has stated that this disability is a result of his hypertension.  As the issues are intertwined and he has requested a Board hearing to address two of his issues, all of the issues must be remanded so that he can be scheduled for his requested hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing at the RO in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance 38 C.F.R. § 20.704 (b).

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


